Exhibit 10.7

 

TARGET HOSPITALITY CORP.

2019 INCENTIVE AWARD PLAN

 

1. Purpose. The purpose of the Target Hospitality Corp. 2019 Incentive Award
Plan (the “Plan”) is to provide a means through which the Company and its
Affiliates may attract and retain key personnel and to provide a means whereby
directors, officers, employees, consultants and advisors (and prospective
directors, officers, employees, consultants and advisors) of the Company and its
Affiliates can acquire and maintain an equity interest in the Company, or be
paid incentive compensation, which may (but need not) be measured by reference
to the value of Common Shares, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and aligning their interests with
those of the Company’s shareholders.

 

2. Definitions. The following definitions shall be applicable throughout the
Plan:

 

(a) “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

 

(b) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, and Performance Compensation Award
granted under the Plan.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Business Combination” has the meaning given such term in the definition of
“Change in Control.”

 

(e) “Cause” means, in the case of a particular Award, unless the applicable
Award agreement states otherwise, (i) the Company or an Affiliate having “cause”
to terminate a Participant’s employment or service, as defined in any employment
or consulting or similar agreement between the Participant and the Company or an
Affiliate in effect at the time of such termination or (ii) in the absence of
any such employment or consulting or similar agreement (or the absence of any
definition of “Cause” contained therein), (A) the Participant’s indictment for,
conviction of or plea of nolo contendere to, a felony (other than in connection
with a traffic violation) under any state or federal law, (B) the Participant’s
failure to substantially perform his or her essential job functions after
receipt of written notice from the Company requesting such performance, (C) an
act of fraud or gross misconduct with respect, in each case, to the Company, by
the Participant, (D) any material misconduct by the Participant that could be
reasonably expected to damage the reputation or business of the Company or any
of its subsidiaries, or (E) the Participant’s violation of a material policy of
the Company. Any determination of whether Cause exists shall be made by the
Committee in its sole discretion.

 

(f) “Change in Control” shall, in the case of a particular Award, unless the
applicable Award agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:

 

(i) Any sale, lease, exchange or other transfer (in one or a series of related
transactions) of all or substantially all of the assets of the Company;

 

(ii) Any “Person” as such term is used in Section 13(d) and Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes,
directly or indirectly, the “beneficial owner” as defined in Rule 13d-3 under
the Exchange Act of securities of the Company that represent more than 50% of
the combined voting power of the Company’s then outstanding voting securities
(the “Outstanding Company Voting Securities”); provided, however, that for
purposes of this Section 2(f)(ii), the following acquisitions shall not
constitute a Change in Control: (I) any acquisition directly from the Company,
(II) any acquisition by the Company, (III) any acquisition by any employee
benefit plan (or related trust) sponsored or

 

1

--------------------------------------------------------------------------------



 

maintained by the Company or any Affiliate, (IV) any acquisition by any
corporation pursuant to a transaction that complies with Sections
2(f)(iv)(A) and 2(f)(iv)(B), (V) any acquisition involving beneficial ownership
of less than 50% of the then-outstanding Common Shares (the “Outstanding Company
Common Shares”) or the Outstanding Company Voting Securities that is determined
by the Board, based on review of public disclosure by the acquiring Person with
respect to its passive investment intent, not to have a purpose or effect of
changing or influencing the control of the Company; provided, however, that for
purposes of this clause (V), any such acquisition in connection with (x) an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents or
(y) any “Business Combination” (as defined below) shall be presumed to be for
the purpose or with the effect of changing or influencing the control of the
Company;

 

(iii) During any period of two (2) consecutive years, the individuals who at the
beginning of such period constituted the Board together with any individuals
subsequently elected to the Board whose nomination by the shareholders of the
Company was approved by a vote of the then incumbent Board (i.e. those members
of the Board who either have been directors from the beginning of such two-year
period or whose election or nomination for election was previously approved by
the Board as provided in this Section 2(f)(iii)) cease for any reason to
constitute a majority of the Board;

 

(iv) Consummation of a merger, amalgamation or consolidation (a “Business
Combination”) of the Company with any other corporation, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common
Shares and the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Shares and the Outstanding Company Voting Securities, as the case may be, and
(B) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination;

 

(v) The date which is 10 business days prior to the consummation of complete
liquidation of the Company.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

(h) “Committee” means a committee of at least two people as the Board may
appoint to administer the Plan or, if no such committee has been appointed by
the Board, the Board.

 

(i) “Common Shares” means shares of the Company’s common stock, par value
$0.0001 per share (and any stock or other securities into which such ordinary
shares may be converted or into which they may be exchanged).

 

(j) “Company” means Target Hospitality Corp., a Delaware corporation.

 

(k) “Confidential Information” means any and all confidential and/or proprietary
trade secrets, knowledge, data, or information of the Company including, without
limitation, any: (A) drawings, inventions, methodologies, mask works, ideas,
processes, formulas, source and object codes, data, programs, software source
documents, works of authorship, know-how, improvements, discoveries,
developments, designs and techniques, and all other work product of the Company,
whether or not patentable or registrable under trademark, copyright, patent or
similar laws; (B) information regarding plans for research, development, new
service offerings and/or products, marketing, advertising and selling,
distribution, business plans and strategies, business forecasts, budgets and

 

2

--------------------------------------------------------------------------------



 

unpublished financial statements, licenses, prices and costs, suppliers,
customers, customer history, customer preferences, or distribution arrangements;
(C) any information regarding the skills or compensation of employees,
suppliers, agents, and/or independent contractors of the Company; (D) concepts
and ideas relating to the development and distribution of content in any medium
or to the current, future and proposed products or services of the Company;
(E) information about the Company’s investment program, trading methodology, or
portfolio holdings; or (F) any other information, data or the like that is
labeled confidential or described as confidential.

 

(l) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

 

(m) “Effective Date” means the date on which the Plan is approved by the
shareholders of the Company.

 

(n) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act.

 

(o) “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or an
Affiliate; (iii) consultant or advisor to the Company or an Affiliate; provided
that if the Securities Act applies such persons must be eligible to be offered
securities registrable on Form S-8 under the Securities Act; or (iv) prospective
employees, directors, officers, consultants or advisors who have accepted offers
of employment or consultancy from the Company or its Affiliates (and would
satisfy the provisions of clauses (i) through (iii) above once he or she begins
employment with or begins providing services to the Company or its Affiliates).

 

(p) “Exchange Act” has the meaning given such term in the definition of “Change
in Control,” and any reference in the Plan to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

 

(q) “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

 

(r) “Fair Market Value” means, as of any date, the value of Common Shares
determined as follows:

 

(i) If the Common Shares are listed on any established stock exchange or a
national market system will be the closing sales price for such shares (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Committee deems reliable;

 

(ii) If the Common Shares are regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Common Share
will be the mean between the high bid and low asked prices for the Common Shares
on the day of determination, as reported in The Wall Street Journal or such
other source as the Committee deems reliable; or

 

(iii) In the absence of an established market for the Common Shares, the Fair
Market Value will be determined in good faith by the Committee.

 

(s) “Good Reason” means, if applicable to any Participant in the case of a
particular Award, as defined in the Participant’s employment agreement or the
applicable Award agreement.

 

(t) “Immediate Family Members” shall have the meaning set forth in
Section 16(b).

 

3

--------------------------------------------------------------------------------



 

(u) “Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in the Plan.

 

(v) “Indemnifiable Person” shall have the meaning set forth in Section 4(e) of
the Plan.

 

(w) “Intellectual Property Products” shall have the meaning set forth in
Section 15(c) of the Plan.

 

(x) “Mature Shares” means Common Shares owned by a Participant that are not
subject to any pledge or security interest and that have been either previously
acquired by the Participant on the open market or meet such other requirements,
if any, as the Committee may determine are necessary in order to avoid an
accounting earnings charge on account of the use of such shares to pay the
Exercise Price or satisfy a withholding obligation of the Participant.

 

(y)  “Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.

 

(z) “Option” means an Award granted under Section 7 of the Plan.

 

(aa) “Option Period” has the meaning given such term in Section 7(c) of the
Plan.

 

(bb) “Outstanding Company Common Shares” has the meaning given such term in the
definition of “Change in Control.”

 

(cc) “Outstanding Company Voting Securities” has the meaning given such term in
the definition of “Change in Control.”

 

(dd) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

 

(ee) “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

 

(ff) “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan.

 

(gg) “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

 

(hh) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria.

 

(ii) “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.

 

(jj) “Permitted Transferee” shall have the meaning set forth in Section 16(b) of
the Plan.

 

(kk) “Person” has the meaning given such term in the definition of “Change in
Control.”

 

(ll) “Plan” means this Target Hospitality Corp. 2019 Incentive Award Plan.

 

4

--------------------------------------------------------------------------------



 

(mm) “Qualifying Termination” means the occurrence of either a termination of a
Participant’s employment by the Company without Cause or for Good Reason, in
either case, occurring on or within the 12-month period following the
consummation of a Change in Control.

 

(nn) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

 

(oo) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
Common Shares, cash, other securities or other property, subject to certain
performance or time-based restrictions (including, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan.

 

(pp) “Restricted Stock” means Common Shares, subject to certain specified
performance or time-based restrictions (including, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan.

 

(qq) “Retirement” means except as otherwise determined by the Committee and set
forth in an Award agreement, termination of employment from the Company and its
Affiliates (other than for Cause) on a date the Participant is then eligible to
receive immediate, early or normal retirement benefits under the provisions of
any of the Company’s or its Affiliate’s retirement plans, or if the Participant
is not covered under any such plan, on or after attainment of age fifty-five
(55) and completion of ten (10) years of continuous service with the Company and
its Affiliates or on or after attainment of age sixty-five (65) and completion
of five (5) years of continuous service with the Company and its Affiliates.

 

(rr) “SAR Period” has the meaning given such term in Section 8(b) of the Plan.

 

(ss) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, rules, regulations or guidance.

 

(tt) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

 

(uu) “Stock Bonus Award” means an Award granted under Section 10 of the Plan.

 

(vv) “Strike Price” means, except as otherwise provided by the Committee in the
case of Substitute Awards, (i) in the case of a SAR granted in tandem with an
Option, the Exercise Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value on the Date of Grant.

 

(ww) “Subsidiary” means, with respect to any specified Person:

 

(i) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Outstanding Company Voting Securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or shareholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and

 

(ii) any partnership (or any comparable foreign entity (a) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (b) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

 

(xx) “Substitute Award” has the meaning given such term in Section 5(e).

 

5

--------------------------------------------------------------------------------



 

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

 

4. Administration. (a) The Committee shall administer the Plan. To the extent
required to comply with the provisions of Rule 16b-3 promulgated under the
Exchange Act (if the Board is not acting as the Committee under the Plan), it is
intended that each member of the Committee shall, at the time he takes any
action with respect to an Award under the Plan, be an Eligible Director.
However, the fact that a Committee member shall fail to qualify as an Eligible
Director shall not invalidate any Award granted by the Committee that is
otherwise validly granted under the Plan. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.
Whether a quorum is present shall be determined based on the Committee’s charter
as approved by the Board.

 

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Common Shares to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Common Shares, other securities, other Awards
or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
the delivery of cash, Common Shares, other securities, other Awards or other
property and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the Participant or of the Committee;
(vii) interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; (viii) establish, amend, suspend,
or waive any rules and regulations and appoint such agents as the Committee
shall deem appropriate for the proper administration of the Plan;
(ix) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards; and (x) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.

 

(c) The Committee may delegate to one or more officers of the Company or any
Affiliate the authority to act on behalf of the Committee with respect to any
matter, right, obligation, or election that is the responsibility of or that is
allocated to the Committee herein, and that may be so delegated as a matter of
law, except for grants of Awards to persons subject to Section 16 of the
Exchange Act.

 

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any shareholder of the Company.

 

(e) No member of the Board, the Committee, delegate of the Committee or any
employee or agent of the Company (each such person, an “Indemnifiable Person”)
shall be liable for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award hereunder. Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit or proceeding to which such
Indemnifiable Person may be a party or in which such Indemnifiable Person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award agreement and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, provided that the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such

 

6

--------------------------------------------------------------------------------



 

Indemnifiable Person determines that the acts or omissions of such Indemnifiable
Person giving rise to the indemnification claim resulted from such Indemnifiable
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law or by the Company’s
Certificate of Incorporation or By-Laws. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
Indemnifiable Persons may be entitled under the Company’s Certificate of
Incorporation or By-Laws, as a matter of law, or otherwise, or any other power
that the Company may have to indemnify such Indemnifiable Persons or hold them
harmless.

 

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.

 

5. Grant of Awards; Shares Subject to the Plan; Limitations. (a) The Committee
may, from time to time, grant Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Stock Bonus Awards and/or Performance
Compensation Awards to one or more Eligible Persons.

 

(b) Subject to Section 12 of the Plan, Awards granted under the Plan shall be
subject to the following limitations: (i) the Committee is authorized to deliver
under the Plan an aggregate of 4,000,000 Common Shares, (ii) the maximum number
of Common Shares that may be granted under the Plan to any Participant during
any single year with respect to Awards that are Options and SARs shall be
1,500,000 Common Shares, and (iii) the maximum number of Common Shares that may
be granted under the Plan during any single year to any Participant who is a
non-employee director, when taken together with any cash fees paid to such
non-employee director during such year in respect of his or her service as a
non-employee director, shall not exceed $600,000 in total value (calculating the
value of any such Awards based on the grant date Fair Market Value of such
Awards for financial reporting purposes); provided that the Board may make
exceptions to this limit for a non-executive chair of the Board.

 

(c) In the event that (i) any Option or other Award granted hereunder is
exercised through the tendering of Common Shares (either actually or by
attestation) or by the withholding of Common Shares by the Company, or
(ii) withholding tax liabilities arising from such Option or other Award are
satisfied by the tendering of Common Shares (either actually or by attestation)
or by the withholding of Common Shares by the Company, then in each such case
the Common Shares so tendered or withheld shall be added to the Common Shares
available for grant under the Plan on a one-for-one basis. Shares underlying
Awards under this Plan that are forfeited, cancelled, expire unexercised, or are
settled in cash are available again for Awards under the Plan.

 

(d) Common Shares delivered by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.

 

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of Common Shares underlying any Substitute
Awards shall not be counted against the aggregate number of Common Shares
available for Awards under the Plan.

 

6. Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.

 

7. Options.

 

(a) Generally. Each Option granted under the Plan shall be evidenced by an Award
agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each Option so granted shall be subject to the conditions set forth
in this Section 7, and to such other conditions not inconsistent with the Plan
as may be reflected in the applicable Award agreement. All Options granted under
the Plan shall be Nonqualified Stock Options unless the applicable

 

7

--------------------------------------------------------------------------------



 

Award agreement expressly states that the Option is intended to be an Incentive
Stock Option. Incentive Stock Options shall be granted only to Eligible Persons
who are employees of the Company and its Affiliates, and no Incentive Stock
Option shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the shareholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code; provided that any Option intended
to be an Incentive Stock Option shall not fail to be effective solely on account
of a failure to obtain such approval, but rather such Option shall be treated as
a Nonqualified Stock Option unless and until such approval is obtained. In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to and comply with such rules as may be prescribed by Section 422 of
the Code. If for any reason an Option intended to be an Incentive Stock Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.

 

(b) Exercise Price. The exercise price (“Exercise Price”) per Common Share for
each Option shall not be less than 100% of the Fair Market Value of such share
determined as of the Date of Grant; provided, however, that in the case of an
Incentive Stock Option granted to an employee who, at the time of the grant of
such Option, owns shares representing more than 10% of the voting power of all
classes of shares of the Company or any Affiliate, the Exercise Price per share
shall not be less than 110% of the Fair Market Value per share on the Date of
Grant and provided further, that, notwithstanding any provision herein to the
contrary, the Exercise Price shall not be less than the par value per Common
Share.

 

(c) Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and shall expire
after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns shares
representing more than 10% of the voting power of all classes of shares of the
Company or any Affiliate; provided, further, that notwithstanding any vesting
dates set by the Committee, the Committee may, in its sole discretion,
accelerate the exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to
exercisability. Unless otherwise provided by the Committee in an Award
agreement: (i) an Option shall vest and become exercisable with respect to 100%
of the Common Shares subject to such Option on the fourth anniversary of the
Date of Grant; (ii) the unvested portion of an Option shall expire upon
termination of employment or service of the Participant granted the Option, and
the vested portion of such Option shall remain exercisable for (A) two years
following termination of employment or service by reason of such Participant’s
Retirement, death or disability (as determined by the Committee), but not later
than the expiration of the Option Period or (B) 90 days following termination of
employment or service for any reason other than such Participant’s Retirement,
death or disability, and other than such Participant’s termination of employment
or service for Cause, but not later than the expiration of the Option Period;
and (iii) both the unvested and the vested portion of an Option shall expire
upon the termination of the Participant’s employment or service by the Company
for Cause. If the Option would expire at a time when the exercise of the Option
would violate applicable securities laws, the expiration date applicable to the
Option will be automatically extended to a date that is thirty (30) calendar
days following the date such exercise would no longer violate applicable
securities laws (so long as such extension shall not violate Section 409A of the
Code); provided, that in no event shall such expiration date be extended beyond
the expiration of the Option Period.

 

(d) Method of Exercise and Form of Payment. No Common Shares shall be delivered
pursuant to any exercise of an Option until payment in full of the Exercise
Price therefor is received by the Company and the Participant has paid to the
Company an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld. Options that have become exercisable
may be exercised by delivery of written or electronic notice of exercise to the
Company in accordance with the terms of the Option accompanied by payment of the
Exercise Price. The Exercise Price shall be payable (i) in cash, check, cash
equivalent and/or Common Shares valued at the fair market value at the time the
Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of Common
Shares in lieu of actual delivery of such shares to the Company); provided that
such Common Shares are not subject to any pledge or other security interest and
are Mature Shares and; (ii) by such other method as the Committee may permit in
accordance with applicable law, in its sole discretion, including without
limitation: (A) in other property having a fair market value on the date of
exercise equal to the Exercise Price or (B) if there is a public market for the

 

8

--------------------------------------------------------------------------------



 

Common Shares at such time, by means of a broker-assisted “cashless exercise”
pursuant to which the Company is delivered a copy of irrevocable instructions to
a stockbroker to sell the Common Shares otherwise deliverable upon the exercise
of the Option and to deliver promptly to the Company an amount equal to the
Exercise Price or (C) by a “net exercise” method whereby the Company withholds
from the delivery of the Common Shares for which the Option was exercised that
number of Common Shares having a fair market value equal to the aggregate
Exercise Price for the Common Shares for which the Option was exercised. No
fractional Common Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash, other securities or
other property shall be paid or transferred in lieu of any fractional Common
Shares, or whether such fractional Common Shares or any rights thereto shall be
canceled, terminated or otherwise eliminated.

 

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he makes a disqualifying
disposition of any Common Shares acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Shares before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Shares acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.

 

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner that the Committee
determines would violate the Sarbanes-Oxley Act of 2002, if applicable, or any
other applicable law or the applicable rules and regulations of the Securities
and Exchange Commission or the applicable rules and regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or traded.

 

8. Stock Appreciation Rights.

 

(a) Generally. Each SAR granted under the Plan shall be evidenced by an Award
agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.

 

(b) Exercise Price. The Exercise Price per Common Share for each SAR shall not
be less than 100% of the Fair Market Value of such share determined as of the
Date of Grant

 

(c) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR, which acceleration shall not affect the terms and
conditions of such SAR other than with respect to exercisability. Unless
otherwise provided by the Committee in an Award agreement: (i) a SAR shall vest
and become exercisable with respect to 100% of the Common Shares subject to such
SAR on the fourth anniversary of the Date of Grant; (ii) the unvested portion of
a SAR shall expire upon termination of employment or service of the Participant
granted the SAR, and the vested portion of such SAR shall remain exercisable for
(A) two years following termination of employment or service by reason of such
Participant’s Retirement, death or disability (as determined by the Committee),
but not later than the expiration of the SAR Period or (B) 90 days following
termination of employment or service for any reason other than such
Participant’s Retirement, death or disability, and other than such Participant’s
termination of employment or service for Cause, but not later than the
expiration of the SAR Period; and (iii) both the unvested and the vested portion
of a SAR shall expire upon the termination of the Participant’s employment or
service by the Company for Cause.

 

9

--------------------------------------------------------------------------------



 

(d) Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the fair market value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

 

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the fair market value of
one Common Share on the exercise date over the Strike Price, less an amount
equal to any federal, state, local and non-U.S. income and employment taxes
required to be withheld. The Company shall pay such amount in cash, in Common
Shares valued at fair market value, or any combination thereof, as determined by
the Committee. No fractional Common Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities or other property shall be paid or transferred in lieu of any
fractional Common Shares, or whether such fractional Common Shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.

 

9. Restricted Stock and Restricted Stock Units. (a) Generally. Each grant of
Restricted Stock and Restricted Stock Units shall be evidenced by an Award
agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each such grant shall be subject to the conditions set forth in this
Section 9, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award agreement.

 

(b) Restricted Accounts; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, a book entry in a restricted account shall be established in
the Participant’s name at the Company’s transfer agent and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than held in such restricted account pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate share
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
share power within the amount of time specified by the Committee, the Award
shall be null and void. Subject to the restrictions set forth in this Section 9
and the applicable Award agreement, the Participant generally shall have the
rights and privileges of a shareholder as to such Restricted Stock, including
without limitation the right to vote such Restricted Stock and the right to
receive dividends, if applicable. To the extent shares of Restricted Stock are
forfeited, any share certificates issued to the Participant evidencing such
shares shall be returned to the Company, and all rights of the Participant to
such shares and as a shareholder with respect thereto shall terminate without
further obligation on the part of the Company.

 

(c) Vesting; Acceleration of Lapse of Restrictions. Unless otherwise provided by
the Committee in an Award agreement: (i) the Restricted Period shall lapse with
respect to 100% of the Restricted Stock and Restricted Stock Units on the fourth
anniversary of the Date of Grant; and (ii) the unvested portion of Restricted
Stock and Restricted Stock Units shall terminate and be forfeited upon
termination of employment or service of the Participant granted the applicable
Award.

 

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.

 

(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Committee and attributable to any particular share of Restricted Stock shall be
distributed to the Participant in cash or, at the sole

 

10

--------------------------------------------------------------------------------



 

discretion of the Committee, in Common Shares having a fair market value equal
to the amount of such dividends, upon the release of restrictions on such share
and, if such share is forfeited, the Participant shall have no right to such
dividends (except as otherwise set forth by the Committee in the applicable
Award agreement).

 

(ii) Unless otherwise provided by the Committee in an Award agreement, upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, or his beneficiary,
without charge, one Common Share for each such outstanding Restricted Stock
Unit; provided, however, that the Committee may, in its sole discretion, elect
to (x) pay cash or part cash and part Common Share in lieu of delivering only
Common Shares in respect of such Restricted Stock Units or (y) defer the
delivery of Common Shares (or cash or part Common Shares and part cash, as the
case may be) beyond the expiration of the Restricted Period if such delivery
would result in a violation of applicable law until such time as is no longer
the case. If a cash payment is made in lieu of delivering Common Shares, the
amount of such payment shall be equal to the fair market value of the Common
Shares as of the date on which the Restricted Period lapsed with respect to such
Restricted Stock Units, less an amount equal to any federal, state, local and
non-U.S. income and employment taxes required to be withheld.

 

10. Stock Bonus Awards. The Committee may issue unrestricted Common Shares, or
other Awards denominated in Common Shares, under the Plan to Eligible Persons,
either alone or in tandem with other awards, in such amounts as the Committee
shall from time to time in its sole discretion determine. Each Stock Bonus Award
granted under the Plan shall be evidenced by an Award agreement (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)).
Each Stock Bonus Award so granted shall be subject to such conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.

 

11. Performance Compensation Awards. (a) Generally. The Committee shall have the
authority, at the time of grant of any Award described in Sections 7 through 10
of the Plan, to designate such Award as a Performance Compensation Award. The
Committee shall have the authority to make an award of a cash bonus to any
Participant and designate such Award as a Performance Compensation Award. All
Performance Compensation Awards shall be evidenced by an Award agreement.

 

(b) Discretion of Committee with Respect to Performance Compensation Awards. The
Committee shall have the discretion to the terms, conditions and restrictions of
any Performance Compensation Award. With regard to a particular Performance
Period, the Committee shall have sole discretion to select the length of such
Performance Period, the type(s) of Performance Compensation Awards to be issued,
the Performance Criteria that will be used to establish the Performance Goal(s),
the kind(s) and/or level(s) of the Performance Goals(s) that is (are) to apply
and the Performance Formula.

 

(c) Performance Criteria. The Committee may establish Performance Criteria that
will be used to establish the Performance Goal(s) for Performance Compensation
Awards which may be based on the attainment of specific levels of performance of
the Company (and/or one or more Affiliates, divisions, business segments or
operational units, or any combination of the foregoing) and may include, without
limitation, any of the following: (i) net earnings or net income (before or
after taxes); (ii) basic or diluted earnings per share (before or after taxes);
(iii) net revenue or revenue growth; (iv) gross profit or gross profit growth;
(v) operating profit (before or after taxes); (vi) return measures (including,
but not limited to, return on assets, capital, invested capital, equity, or
sales); (vii) cash flow (including, but not limited to, operating cash flow,
free cash flow, net cash provided by operations and cash flow return on
capital); (viii) financing and other capital raising transactions (including,
but not limited to, sales of the Company’s equity or debt securities);
(ix) earnings before or after taxes, interest, depreciation and/or amortization;
(x) gross or operating margins; (xi) productivity ratios; (xii) share price
(including, but not limited to, growth measures and total shareholder return);
(xiii) expense targets; (xiv) margins; (xv) productivity and operating
efficiencies; (xvi) objective measures of customer satisfaction; (xvii) customer
growth; (xviii) working capital targets; (xix) measures of economic value added;
(xx) inventory control; (xxi) enterprise value; (xxii) sales; (xxiii) debt
levels and net debt; (xxiv) combined ratio; (xxv) timely launch of new
facilities; (xxvi) client retention; (xxvii) employee retention; (xxviii) timely
completion of new product rollouts; (xxix) cost targets; (xxx) reductions and
savings; (xxxi) productivity and efficiencies; (xxxii) strategic partnerships or
transactions; and (xxxiii) objective measures of personal targets, goals or
completion of projects. Any one or more of the Performance Criteria may be used
on an absolute or relative basis to measure the performance of the Company
and/or one or more Affiliates as a

 

11

--------------------------------------------------------------------------------



 

whole or any business unit(s) of the Company and/or one or more Affiliates or
any combination thereof, as the Committee may deem appropriate, or any of the
above Performance Criteria may be compared to the performance of a selected
group of comparison or peer companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance Goals
pursuant to the Performance Criteria specified in this paragraph. Any
Performance Criteria that are financial metrics, may be determined in accordance
with United States Generally Accepted Accounting Principles (“GAAP”) or may be
adjusted when established to include or exclude any items otherwise includable
or excludable under GAAP.

 

(d) Modification of Performance Goal(s). The Committee is authorized at any time
to adjust or modify the calculation of a Performance Goal for such Performance
Period, based on and in order to appropriately reflect any specified
circumstance or event that occurs during a Performance Period, including but not
limited to the following: (i) asset write-downs; (ii) litigation or claim
judgments or settlements; (iii) the effect of changes in tax laws, accounting
principles, or other laws or regulatory rules affecting reported results;
(iv) any reorganization and restructuring programs; (v) unusual and/or
infrequently occurring items as described in Accounting Principles Board Opinion
No. 30 (or any successor pronouncement thereto) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for the applicable
year; (vi) acquisitions or divestitures; (vii) discontinued operations;
(viii) any other specific unusual or infrequently occurring or non-recurring
events, or objectively determinable category thereof; (ix) foreign exchange
gains and losses; and (x) a change in the Company’s fiscal year.

 

(e) Terms and Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award agreement, a Participant must be employed by the Company on the
last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period. A Participant shall
be eligible to receive payment in respect of a Performance Compensation Award
only to the extent that: (A) the Performance Goals for such period are achieved;
and (B) all or some of the portion of such Participant’s Performance
Compensation Award has been earned for the Performance Period based on the
application of the Performance Formula to such achieved Performance Goals.
Following the completion of a Performance Period, the Committee shall determine
whether, and to what extent, the Performance Goals for the Performance Period
have been achieved and, if so, calculate the amount of the Performance
Compensation Awards earned for the period based upon the Performance Formula.
The Committee shall then determine the amount of each Participant’s Performance
Compensation Award actually payable for the Performance Period.

 

(f) Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following the Committee’s determination in accordance with
Section 11(e).

 

12. Changes in Capital Structure and Similar Events. In the event of (a) any
dividend (other than ordinary cash dividends) or other distribution (whether in
the form of cash, Common Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
amalgamation, consolidation, spin-off, split-up, split-off, combination,
repurchase or exchange of Common Shares or other securities of the Company,
issuance of warrants or other rights to acquire Common Shares or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the Common
Shares, or (b) unusual or infrequently occurring events (including, without
limitation, a Change in Control) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then the Committee shall
make any such adjustments in such manner as it may deem equitable, including
without limitation any or all of the following:

 

(i) adjusting any or all of (A) the number of Common Shares or other securities
of the Company (or number and kind of other securities or other property) that
may be delivered in respect of Awards or with respect to which Awards may be
granted under the Plan (including, without limitation, adjusting any or all of
the limitations under Section 5 of the Plan) and (B) the terms of any
outstanding Award, including, without limitation, (1) the number of Common
Shares or other securities of the Company (or number and kind of other

 

12

--------------------------------------------------------------------------------



 

securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

 

(ii) providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event; and

 

(iii) canceling any one or more outstanding Awards and causing to be paid to the
holders thereof, in cash, Common Shares, other securities or other property, or
any combination thereof, the value of such Awards, if any, as determined by the
Committee (which if applicable may be based upon the price per Common Share
received or to be received by other shareholders of the Company in such event),
including without limitation, in the case of an outstanding Option or SAR, a
cash payment in an amount equal to the excess, if any, of the fair market value
(as of a date specified by the Committee) of the Common Shares subject to such
Option or SAR over the aggregate Exercise Price or Strike Price of such Option
or SAR, respectively (it being understood that, in such event, any Option or SAR
having a per share Exercise Price or Strike Price equal to, or in excess of, the
fair market value of a Common Share subject thereto may be canceled and
terminated without any payment or consideration therefor); provided, however,
that in the case of any “equity restructuring” (within the meaning of the
Financial Accounting Standards Board Accounting Standards Codification Topic
718), the Committee shall make an equitable or proportionate adjustment to
outstanding Awards to reflect such equity restructuring. Any adjustment in
Incentive Stock Options under this Section 12 (other than any cancellation of
Incentive Stock Options) shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 12 shall be made in a manner that does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

 

13. Effect of Change in Control. Except to the extent otherwise provided in an
Award agreement, in the event of a Change in Control, notwithstanding any
provision of the Plan to the contrary, the Committee may provide that, with
respect to all or any portion of a particular outstanding Award or Awards:

 

(a) if a Participant experiences a Qualifying Termination, the Participant’s
then outstanding Options and SARs shall become immediately exercisable as of the
date of the Participant’s Qualifying Termination;

 

(b) if a Participant experiences a Qualifying Termination, any Restricted Period
in effect on the date of the Participant’s Qualifying Termination shall expire
as of such date (including without limitation a waiver of any applicable
Performance Goals);

 

(c) if a Participant experiences a Qualifying Termination, Performance Periods
in effect on the date of the Participant’s Qualifying Termination shall end on
such date, and the Committee shall (i) determine the extent to which Performance
Goals with respect to each such Performance Period have been met based upon such
audited or unaudited financial information or other information then available
as it deems relevant and (ii) cause the Participant to receive partial or full
payment of Awards for each such Performance Period based upon the Committee’s
determination of the degree of attainment of the Performance Goals, or assuming
that the applicable “target” levels of performance have been attained or on such
other basis determined by the Committee.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (c) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Shares subject to their
Awards.

 

14. Amendments and Termination.

 

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided
that (i) no amendment to Section 14(b) (to the extent required by the proviso in
such Section 14(b)) shall be made without shareholder approval and (ii) no such
amendment, alteration, suspension, discontinuation or termination shall be made
without shareholder approval if

 

13

--------------------------------------------------------------------------------



 

such approval is necessary to comply with any tax or regulatory requirement
applicable to the Plan (including, without limitation, as necessary to comply
with any rules or requirements of any securities exchange or inter-dealer
quotation system on which the Common Shares may be listed or quoted); provided,
further, that any such amendment, alteration, suspension, discontinuance or
termination that would materially and adversely affect the rights of any
Participant or any holder or beneficiary of any Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant,
holder or beneficiary.

 

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant; provided, further, that without shareholder approval,
except as otherwise permitted under Section 12 of the Plan, (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR, (ii) the Committee may not cancel any outstanding Option or SAR where
the Fair Market Value of the Common Shares underlying such Option or SAR is less
than its Exercise Price and replace it with a new Option or SAR, another Award
or cash and (iii) the Committee may not take any other action that is considered
a “repricing” for purposes of the shareholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Common Shares
are listed or quoted.

 

15. Restrictive Covenants. (a) Confidentiality. By accepting an Award under the
Plan, and as a condition thereof, each Participant agrees not to, at any time,
either during their employment or thereafter, divulge, use, publish or in any
other manner reveal, directly or indirectly, to any person, firm, corporation or
any other form of business organization or arrangement, and to keep in the
strictest confidence any Confidential Information, except (i) as may be
necessary to the performance of the Participant’s duties to the Company,
(ii) with the Company’s express written consent, (iii) to the extent that any
such information is in or becomes in the public domain other than as a result of
the Participant’s breach of any of his or her obligations under this
Section 15(a), or (iv) where required to be disclosed by court order, subpoena
or other government process and in such event, the Participant shall cooperate
with the Company in attempting to keep such information confidential to the
maximum extent possible. Upon the request of the Company or an Affiliate, the
Participant agrees to promptly deliver to the Company the originals and all
copies, in whatever medium, of all such Confidential Information.

 

(b) Non-Disparagement. By accepting an Award under the Plan, and as a condition
thereof, the Participant acknowledges and agrees that he or she will not defame
or publicly criticize the services, business, integrity, veracity or personal or
professional reputation of the Company, including its officers, directors,
partners, executives or agents, in either a professional or personal manner at
any time during or following his or her employment.

 

(c) Post-Employment Property. By accepting an Award under the Plan, and as a
condition thereof, the Participant agrees that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to the business of the
Company that the Participant, either solely or in collaboration with others, has
made or may make, discover, invent, develop, perfect, or reduce to practice
during his or her employment, whether or not during regular business hours and
created, conceived or prepared on the Company’s premises or otherwise shall be
the sole and complete property of the Company. More particularly, and without
limiting the foregoing, the Participant agrees that all of the foregoing and any
(i) inventions (whether patentable or not, and without regard to whether any
patent therefor is ever sought), (ii) marks, names, or logos (whether or not
registrable as trade or service marks, and without regard to whether
registration therefor is ever sought), (iii) works of authorship (without regard
to whether any claim of copyright therein is ever registered), and (iv) trade
secrets, ideas, and concepts ((i) — (iv) collectively, “Intellectual Property
Products”) created, conceived, or prepared on the Company’s premises or
otherwise, whether or not during normal business hours, shall perpetually and
throughout the world be the exclusive property of the Company, as shall all
tangible media (including, but not limited to, papers, computer media of all
types, and models) in which such Intellectual Property Products shall be
recorded or otherwise fixed. The Participant further agrees promptly to disclose
in writing and deliver to the Company all Intellectual Property Products created
during his or

 

14

--------------------------------------------------------------------------------



 

her engagement by the Company, whether or not during normal business hours. The
Participant agrees that all works of authorship created by the Participant
during his or her engagement by the Company shall be works made for hire of
which the Company is the author and owner of copyright. To the extent that any
competent decision-making authority should ever determine that any work of
authorship created by the Participant during his or her engagement by the
Company is not a work made for hire, by accepting an Award, the Participant
assigns all right, title and interest in the copyright therein, in perpetuity
and throughout the world, to the Company. To the extent that this Plan does not
otherwise serve to grant or otherwise vest in the Company all rights in any
Intellectual Property Product created by the Participant during his or her
engagement by the Company, by accepting an Award, the Participant assigns all
right, title and interest therein, in perpetuity and throughout the world, to
the Company. The Participant agrees to execute, immediately upon the Company’s
reasonable request and without charge, any further assignments, applications,
conveyances or other instruments, at any time, whether or not the Participant is
engaged by the Company at the time such request is made, in order to permit the
Company and/or its respective assigns to protect, perfect, register, record,
maintain, or enhance their rights in any Intellectual Property Product; provided
that the Company shall bear the cost of any such assignments, applications or
consequences. Upon termination of the Participant’s employment by the Company
for any reason whatsoever, and at any earlier time the Company so requests, the
Participant will immediately deliver to the custody of the person designated by
the Company all originals and copies of any documents and other property of the
Company in the Participant’s possession, under the Participant’s control or to
which he or she may have access.

 

For purposes of this Section 15, the term “Company” shall include the Company
and its Affiliates.

 

16. General. (a) Award Agreements. Each Award under the Plan shall be evidenced
by an Award agreement, which shall be delivered to the Participant (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)) and
shall specify the terms and conditions of the Award and any rules applicable
thereto, including without limitation, the effect on such Award of the death,
disability or termination of employment or service of a Participant, or of such
other events as may be determined by the Committee.

 

(b) Nontransferability. (i) Each Award shall be exercisable only by a
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

 

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; (C) a
partnership or limited liability company whose only partners or stockholders are
the Participant and his or her Immediate Family Members; or (D) any other
transferee as may be approved either (I) by the Board or the Committee in its
sole discretion, or (II) as provided in the applicable Award agreement. (each
transferee described in clauses (A), (B) (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

 

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the Common Shares to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award agreement, that such a

 

15

--------------------------------------------------------------------------------



 

registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award agreement.

 

(c) Tax Withholding. (i) A Participant shall be required to pay to the Company
or any Affiliate, and the Company or any Affiliate shall have the right and is
hereby authorized to withhold, from any cash, Common Shares, other securities or
other property deliverable under any Award or from any compensation or other
amounts owing to a Participant, the amount (in cash, Common Shares, other
securities or other property) of any required withholding taxes (up to the
maximum statutory rate under applicable law) in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes.

 

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of Common Shares (which are
not subject to any pledge or other security interest and are Mature Shares)
owned by the Participant having a fair market value equal to such withholding
liability or (B) having the Company withhold from the number of Common Shares
otherwise issuable or deliverable pursuant to the exercise or settlement of the
Award a number of shares with a fair market value equal to such withholding
liability.

 

(d) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or an Affiliate, or other person, shall have any claim or right
to be granted an Award under the Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award. There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award agreement, notwithstanding any provision to the contrary in
any written employment contract or other agreement between the Company and its
Affiliates and the Participant, whether any such agreement is executed before,
on or after the Date of Grant.

 

(e) International Participants. With respect to Participants who reside or work
outside of the United States of America, the Committee may in its sole
discretion amend the terms of the Plan or outstanding Awards with respect to
such Participants in order to conform such terms with the requirements of local
law or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.

 

(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.

 

16

--------------------------------------------------------------------------------



 

(g) Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following such event: (i) neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but
such Participant continues to provide services to the Company and its Affiliates
in a non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company or an Affiliate.

 

(h) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award agreement, no person shall be entitled to the privileges of
ownership in respect of Common Shares that are subject to Awards hereunder until
such shares have been issued or delivered to that person.

 

(i) Government and Other Regulations. (i) The obligation of the Company to
settle Awards in Common Shares or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required. Notwithstanding any terms or conditions of any
Award to the contrary, the Company shall be under no obligation to offer to sell
or to sell, and shall be prohibited from offering to sell or selling, any Common
Shares pursuant to an Award unless such shares have been properly registered for
sale pursuant to the Securities Act with the Securities and Exchange Commission
or unless the Company has received an opinion of counsel, satisfactory to the
Company, that such shares may be offered or sold without such registration
pursuant to an available exemption therefrom and the terms and conditions of
such exemption have been fully complied with. The Company shall be under no
obligation to register for sale under the Securities Act any of the Common
Shares to be offered or sold under the Plan. The Committee shall have the
authority to provide that all certificates for Common Shares or other securities
of the Company or any Affiliate delivered under the Plan shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan, the applicable Award agreement, the federal securities
laws, or the rules, regulations and other requirements of the Securities and
Exchange Commission, any securities exchange or inter-dealer quotation system
upon which such shares or other securities are then listed or quoted and any
other applicable federal, state, local or non-U.S. laws, and, without limiting
the generality of Section 9 of the Plan, the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions. Notwithstanding any provision in the Plan to the contrary, the
Committee reserves the right to add any additional terms or provisions to any
Award granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

 

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
Common Shares from the public markets, the Company’s issuance of Common Shares
to the Participant, the Participant’s acquisition of Common Shares from the
Company and/or the Participant’s sale of Common Shares to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall
pay to the Participant an amount equal to the excess of (A) the aggregate fair
market value of the Common Shares subject to such Award or portion thereof
canceled (determined as of the applicable exercise date, or the date that the
shares would have been vested or delivered, as applicable), over (B) the
aggregate Exercise Price or Strike Price (in the case of an Option or SAR,
respectively) or any amount payable as a condition of delivery of Common Shares
(in the case of any other Award). Such amount shall be delivered to the
Participant as soon as practicable following the cancellation of such Award or
portion thereof.

 

(j) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

 

17

--------------------------------------------------------------------------------



 

(k) Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or other equity-based awards
otherwise than under this Plan, and such arrangements may be either applicable
generally or only in specific cases.

 

(l) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

 

(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.

 

(n) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

(o) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of New York applicable to contracts made and
performed wholly within the State of New York, without giving effect to the
conflict of laws provisions thereof.

 

(p) Severability. If any provision of the Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(q) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, amalgamation, consolidation or other reorganization of the
Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 

(r) Code Section 409A.

 

(i) Notwithstanding any provision of this Plan to the contrary, all Awards made
under this Plan are intended to be exempt from or, in the alternative, comply
with Code Section 409A and the interpretive guidance thereunder, including the
exceptions for stock rights and short-term deferrals. The Plan shall be
construed and interpreted in accordance with such intent. Each payment under an
Award shall be treated as a separate payment for purposes of Code Section 409A.

 

(ii) If a Participant is a “specified employee” (as such term is defined for
purposes of Code Section 409A) at the time of his or her termination of service,
no amount that is nonqualified deferred compensation subject to Code
Section 409A and that becomes payable by reason of such termination of service
shall

 

18

--------------------------------------------------------------------------------



 

be paid to the Participant (or in the event of the Participant’s death, the
Participant’s representative or estate) before the earlier of (x) the first
business day after the date that is six months following the date of the
Participant’s termination of service, and (y) within 30 days following the date
of the Participant’s death. For purposes of Code Section 409A, a termination of
service shall be deemed to occur only if it is a “separation from service”
within the meaning of Code Section 409A, and references in the Plan and any
Award agreement to “termination of service” or similar terms shall mean a
“separation from service.” If any Award is or becomes subject to Code
Section 409A, unless the applicable Award agreement provides otherwise, such
Award shall be payable upon the Participant’s “separation from service” within
the meaning of Code Section 409A. If any Award is or becomes subject to Code
Section 409A and if payment of such Award would be accelerated or otherwise
triggered under a Change in Control, then the definition of Change in Control
shall be deemed modified, only to the extent necessary to avoid the imposition
of an excise tax under Code Section 409A, to mean a “change in control event” as
such term is defined for purposes of Code Section 409A.

 

(iii) Any adjustments made pursuant to Section 12 to Awards that are subject to
Code Section 409A shall be made in compliance with the requirements of Code
Section 409A, and any adjustments made pursuant to Section 12 to Awards that are
not subject to Code Section 409A shall be made in such a manner as to ensure
that after such adjustment, the Awards either (x) continue not to be subject to
Code Section 409A or (y) comply with the requirements of Code Section 409A.

 

(s) Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in the Plan are for convenience of reference only,
and in the event of any conflict, the text of the Plan, rather than such titles
or headings shall control.

 

(t) Other Agreements. Notwithstanding the above, the Committee may require, as a
condition to the grant of and/or the receipt of Common Shares under an Award,
that the Participant execute lock-up, shareholder or other agreements, as it may
determine in its sole and absolute discretion.

 

(u) Payments. Participants shall be required to pay, to the extent required by
applicable law, any amounts required to receive Common Shares under any Award
made under the Plan.

 

(v) Erroneously Awarded Compensation. All Awards shall be subject (including on
a retroactive basis) to (i) any clawback, forfeiture or similar incentive
compensation recoupment policy established from time to time by the Company,
including, without limitation, any such policy established to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act, (ii) applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act),
and/or (iii) the rules and regulations of the applicable securities exchange or
inter-dealer quotation system on which the Common Shares are listed or quoted,
and such requirements shall be deemed incorporated by reference into all
outstanding Award agreements.

 

* * *

 

19

--------------------------------------------------------------------------------